                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                 Plaintiff,                      )
                                                 )
                 v.                              ) No. 4:19-CR-00021-DGK-1
                                                 )
STACY WOODEN-GRAY,                               )
                                                 )
                 Defendant.                      )

        ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

         On February 6, 2019, counsel for Defendant filed a motion pursuant to 18 U.S.C. § 4241

for a determination of the mental competency of the Defendant to stand trial. That motion was

granted, and, prior to holding a hearing to determine the mental competency of the Defendant, the

Court entered its Order pursuant to 18 U.S.C. § 4241(b) directing that a psychological or

psychiatric examination of the Defendant be conducted and that a psychological or psychiatric

report be filed with the Court pursuant to 18 U.S.C. § 4247(b) and (c).

         A competency hearing was held before Magistrate Judge Lajuana M. Counts on June 10,

2019.     At the hearing, the parties stipulated that the Court could consider the forensic

psychological report of Allison Schenk, Ph.D., which concluded Defendant is competent to

understand the nature and consequences of the proceedings against him and to assist properly in

his defense. On June 11, 2019, Judge Counts entered a “Report and Recommendation” that

Defendant be declared competent to stand trial. Neither party filed objections, and the time to do

so has passed.

         After an independent, de novo review of the record and applicable law, the Court

         ADOPTS the Report and Recommendation of Judge Counts in its entirety, and finds
Defendant is competent to stand trial. It is further

         ORDERED that, pursuant to 18 U.S.C. §§ 3161(h)(1)(A) and (h)(4), the time between

February 6, 2019, and the date of this Order is excluded in computing the time within which the

trial of this criminal action must commence. It is further

         ORDERED that this case is placed on the joint criminal jury trial docket commencing on

July 15, 2019.1

         IT IS SO ORDERED.

Date: June 26, 2019                                              /s/ Greg Kays
                                                                 GREG KAYS, JUDGE
                                                                 UNITED STATES DISTRICT COURT




1
 The Court notes that a motion for continuance is currently pending (Doc. 23), so it is likely the case will be continued
until the December 2, 2019, trial docket.


                                                           2
